Citation Nr: 0213636	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  96-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
right knee Osgood-Shlatter's disease, currently evaluated as 
20 percent disabling.

2.  Entitlement to service connection for postoperative 
rupture of the right patellar tendon, to include convalescent 
benefits under 38 C.F.R. § 4.30 (2001).

3.  Entitlement to an extension of temporary total evaluation 
under 38 C.F.R. § 4.30 beyond April 30, 1998, for 
postoperative right knee Osgood-Shlatter's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to June 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1993, July 1995, and January 2000 
rating decisions of the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the July 1993 
rating decision, the RO granted a 20 percent evaluation for 
postoperative right knee Osgood-Shlatter's disease.  In the 
July 1995 rating decision, the RO denied service connection 
for postoperative rupture of the right patellar tendon, to 
include convalescent benefits under 38 C.F.R. § 4.30.  In the 
January 2000 rating decision, the RO denied an extension of 
temporary total evaluation under 38 C.F.R. § 4.30 beyond 
April 30, 1998, for postoperative right knee Osgood-
Shlatter's disease.

In November 1994 and December 2000, the veteran presented 
oral testimony before a Hearing Officer at the RO.  
Transcripts of the hearings have been associated with the 
claims file.


FINDINGS OF FACT

1.  Postoperative right knee Osgood-Shlatter's disease is 
manifested by no more than moderate functional impairment.

2.  Competent evidence of a nexus between the postoperative 
rupture of the right patellar tendon and the service-
connected postoperative right knee Osgood-Shlatter's disease 
is not of record.

3.  A temporary total evaluation under 38 C.F.R. § 4.30 for 
postoperative rupture of the right patellar tendon is not 
available.

4.  The evidence does not establish that the veteran 
underwent surgery either that necessitated at least one month 
of convalescence or resulted in severe postoperative 
residuals or that his right knee was immobilized by cast.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative right knee Osgood-Shlatter's disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.321, 4.7, 4.71a, Diagnostic Code 
5260 (2001).

2.  Postoperative rupture of the right patellar tendon is not 
proximately due to, the result of, or aggravated by 
postoperative right knee Osgood-Shlatter's disease.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  The criteria for a temporary total evaluation under 
38 C.F.R. § 4.30 beyond April 30, 1998, for postoperative 
rupture of the right patellar tendon have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.30 (2001).

4.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 beyond April 30, 1998, for 
postoperative right knee Osgood-Shlatter's disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 
4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the July 1993, July 1995, and January 2000 
rating decisions on appeal, the August 1994, December 1995, 
and June 2000 statements of the case, and April 1997, January 
2000, and November 2001 supplemental statements of the case, 
the RO informed the veteran of the evidence necessary to 
establish (1) a higher evaluation for postoperative right 
knee Osgood-Shlatter's disease; (2) secondary service 
connection for postoperative rupture of the right patellar 
tendon; and (3) entitlement to a temporary total evaluation 
for convalescence under 38 C.F.R. § 4.30.  In the August 
1994, December 1995, and June 2000 statements of the case, 
the RO also included the pertinent regulations that applied 
to the veteran's claims.  These determinations were mailed to 
the veteran and correspondence copies of these determinations 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans, and were not returned by the 
United States Postal Service as undeliverable.  Thus, the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

As to assisting the veteran in obtaining relevant records, 
the veteran reported that he had received treatment for his 
right knee from VA and from a private facility.  The record 
reflects that the RO obtained the records from both the 
private facility and VA, which have been associated with the 
claims file.  The veteran has not alleged that there are any 
additional medical records related to treatment for his right 
knee that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo several VA examinations related to his 
claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

Service connection for postoperative right knee Osgood-
Shlatter's disease was granted by means of an August 1983 
rating decision and assigned a 10 percent evaluation.

In March 1993, the veteran filed a claim for an increased 
evaluation for the right knee.

VA treatment reports, dated from March 1992 to July 1992 show 
complaints of chronic knee pain.  In July 1992, the examiner 
noted that the veteran had full range of motion of the right 
knee.

A June 1992 private x-ray of the right knee showed no 
effusion and that joint spaces were well preserved.  The 
radiologist stated that there was no arthritic change 
identified.

A September 1992 VA treatment report shows that the veteran 
presented with knee pain.  The examiner noted that bone scan 
and plain x-rays were negative.  Range of motion of the right 
knee was from 0 to 90 degrees.  The examiner noted that the 
veteran was tender diffusely over the tibial tuberosity 
without effusion.  Measurements of the calves were the same 
on both legs.  The examiner entered a diagnosis of tibial 
tuberosity pain of unknown etiology.

A February 1993 VA treatment report shows that the veteran 
was seen with right knee pain.  The examiner noted that there 
was no quad atrophy and no sign of diminishable 
musculoskeletal path.  He further noted that radiographs, 
MRI, and bone scan were all negative.  

A May 1993 private medical record shows that Dr. Vincent Chan 
noted that the veteran had a limping gait and required a 
walking stick.  He stated that the veteran refused to bear 
weight on his right leg.  Dr. Chan noted that there was some 
wasting over the quadriceps muscles of the right leg.  He 
stated there was tenderness over the anterior knee on gentle 
palpation and on active and passive movement.  He added that 
there was increased sensitivity to light touch over the 
anterior knee.

An October 25, 1993, private medical record shows that the 
veteran reported that he had bumped his right knee on the 
toilet the prior night.  The examiner stated the veteran 
complained of pain in the anterior tibial tubercle.  He noted 
that the veteran was tender in that area and that the knee 
was swollen.  Range of motion revealed full extension and 
flexion to 15 degrees with pain.  The examiner entered a 
diagnosis of contusion of the tibia.

A separate October 25, 1993, private medical record shows 
that the examiner stated the veteran had come in secondary to 
right knee pain.  He stated the veteran reported that he 
struck his knee on the toilet when getting out of the 
bathtub.

On October 27, 1993, the veteran underwent surgical repair 
for right patellar tendon rupture at a private facility.  The 
examiner stated that the veteran had fallen in the bathtub 
and sustained a direct blow to the anterior aspect of the 
right tibial tubercle.

At the November 1994 RO hearing, the veteran's representative 
stated that the veteran wore a knee brace on almost a daily 
basis.  As to the October 1993 injury, the veteran stated 
that the morning he injured his right knee, he was having a 
great deal of pain in his right knee.  He stated that he had 
taken his brace off to get into the shower and that when he 
was getting out of the shower, he put his right leg out 
first.  The veteran stated that because his right knee could 
not bend very much because of the severity of his pain, he 
fell and hit his right knee on the toilet.  He clarified and 
stated that his right knee buckled because it could not bear 
the weight.  The veteran's girlfriend repeated the same 
story.  The veteran testified that he felt that his right 
knee was much worse than the 20 percent evaluation 
contemplated.

A March 1995 VA examination report shows that the veteran 
reported the October 1993 accident and stated that he had 
continued to have right knee pain.  The examiner stated, "In 
terms of connection, he says that he is wondering whether or 
not the more recent problems of his knee are connected to the 
older injury, for which he is service-connected."  The 
examiner stated that the veteran walked with a moderate limp, 
but that he was not wearing any brace and did not use an 
ambulatory aide, such as a cane.  He reported that 
examination of the right knee revealed that the veteran was 
holding it "rather stiffly" and that he was "reluctant to 
flex it, only for the physical examination do we see this."  
The examiner stated that range of motion extended to 
approximately 5 degrees and flexed to approximately 
80 degrees and noted the veteran was reluctant to go any 
further.  He entered a diagnosis of history of right knee 
injury.

December 1995 and January 1996 VA treatment reports show that 
the veteran reported injuring his right knee while running up 
the stairs.  He was diagnosed with a contusion of the right 
knee.

An April 1996 VA treatment report shows that the veteran was 
seen for right knee pain.  He stated he had run out of his 
medication and needed some.  The examiner noted that there 
was no effusion in the right knee, and no evidence of laxity 
of the joint.  He noted that the veteran was "insistent" 
about getting medication that was stronger than Motrin, such 
as Codeine.

In October 1996, the veteran underwent a partial excision of 
anterior tibial tubercle of the right knee.  In an October 
1996 treatment report, the examiner noted that the wound was 
healing well.  In January 1997, it was noted that there was 
swelling along the tibial tubercle and quite painful to 
touch.  Active range of motion was negative 15 degrees to 
90 degrees and passive range of motion was 0 degrees to 
100 degrees.  The examiner noted that the veteran complained 
of extreme pain on motion.  He stated the veteran had 
significant quadriceps atrophy present. 

A July 1997 VA treatment report shows that the examiner noted 
the veteran's right anterior tibial tubercle was large, but 
that x-ray showed no gross bone abnormality.  He stated that 
it was scar disuse and that an excision would be attempted in 
September 1997.

In September 1997, the veteran underwent excision ossicles to 
the scar tissue anterior tibial tubercle.  The RO granted a 
temporary total evaluation under 38 C.F.R. § 4.30 as a result 
of this procedure from September 3, 1997, to April 30, 1998.

A September 1997 VA treatment report shows that the examiner 
noted the wound looked good.  A cast was recommended.  An 
October 1997 VA treatment report shows that the veteran 
complained of painful right knee.  The examiner noted that 
the right knee was tender without any discoloration.  

A December 1997 letter from a VA physician (Dr. RK) indicated 
that the veteran had had recent surgery from which he had not 
fully recovered.  He asked that the veteran be excused from 
daily work until February 2, 1997.  In a June 1998 letter 
from Dr. RK, he stated that he had made an error and that the 
veteran needed "complete bedrest" from December 1997 to 
February 28, 1998.

In a March 1998 letter, a VA physician stated that the 
veteran was being followed for severe right knee pain 
"should be off work (since 2/23/98) until further notice 
(approx[imately] 4 weeks)."

In a March 1999 letter, Dr, RK stated that the veteran had 
had recent surgery on his knee and had been advised to 
maintain strict bedrest from May 1998 to May 1, 1999, to 
minimize any additional damage to the knee.  

A March 1999 VA examination report shows that the veteran 
reported that he wore a brace for his right knee 
intermittently, but that he used crutches all the time.  He 
stated he had very limited range of motion of the knee and 
could barely bend it.  The veteran denied locking or giving 
way.  He stated he had difficulty going up and down the 
stairs and could not squat or kneel.  The examiner stated 
that musculoskeletal examination of the knees revealed no 
atrophy of the thighs or of the calves.  He stated that 
examination of the knee itself revealed slight fullness in 
the anterior aspect of the right knee, particularly near the 
level of the tibial tubercle.  The examiner noted that the 
veteran complained of pain "even to light touch" in the 
area, which was not consistent and "not totally 
reproducible."  He stated there was no pain or tenderness to 
palpation about either joint line or over the patella itself.  
The examiner reported there was no joint effusion present, 
and no crepitus on range of motion.  He stated that when he 
asked the veteran to fully extend the knee, he lacked 
20 degrees of full extension and when asked to flex his knee, 
he could flex it to 40 degrees.  The examiner then stated, 
"However, [w]hen asked to lie on the table, he could fully 
extend his knee to 0 degrees.  When asked again to flex his 
knee in the lying position[,] he flexed his knee to 
125 degrees.  The patient immediately straighten[ed] the knee 
out again to approximately 30 degrees and stated that he 
could not further flex it."  Lachman's test was negative.  

The examiner noted that a March 1998 MRI scan of the right 
knee showed that there had been a debridement of the tibial 
tubercle.  He stated there was no evidence of nonunion of the 
tibial tubercle, but evidence of some thickening and 
degenerative changes of the patella tendon itself.  The 
examiner noted that there was no evidence of patellofemoral 
problems and that the joint appeared to be normal.  He stated 
he had reviewed the veteran's "entire" claims file, 
including the service medical records.  The examiner reported 
the significant history as it pertained to the right knee, to 
include the surgeries.  He stated that on physical 
examination, there was significant inconsistency, which he 
described as follows, in part:

Actively, the patient demonstrates that 
he can not fully extend his knee and then 
can only have relatively decreased amount 
of flexion of his knee.  However, when 
distracted he has almost full range of 
motion of the knee[,] and I am not sure 
that he does not have full range of 
motion of his knee.  It is also of note 
that there is no problem with the knee 
joint itself, that is, the patellofemoral 
and femoral tibial articulations.  Also, 
there is no atrophy of this right knee.  
It should also be noted that there is 
significant discrepancies in the way the 
patient walked when being observed 
directly in the Exam Room and then 
leaving the same exam area where he 
essentially had a normal gait.

Therefore, taking the patient's 
subjective complaints at face value and 
his complaints of decreased range of 
motion[,] he does have a significant 
problem with his knee and has significant 
decreased range of motion.  However, 
objectively[,] it appears that he has 
either full range of motion or very close 
to it and he has, in any event, no 
instability of the knee and it appears 
that he does have a normal gait.

In an October 2000 letter, Dr. RK stated that he had extended 
the veteran's convalescence due to his surgery that he had in 
1996 and the surgeries in 1997 and 1998.  He stated that 
because the veteran had returned to normal activity so soon, 
he had requested that the patient be non-weight-bearing and 
have bedrest from May 1998 to May 1999, which was required to 
allow the knee to heal and avoid any further surgery.

In December 2000, the veteran testified that he felt that the 
October 1993 accident was the result of his service-connected 
postoperative right knee Osgood-Shlatter's disease.  He 
described constant swelling and being unable to walk more 
than four or five blocks before his knee would hurt severely.  
The veteran stated that his service-connected disability was 
only getting worse.  He noted he was not receiving treatment 
for his right knee either privately or through VA at that 
time.  The veteran testified that he was on pain medication.  
He asked that another examination be scheduled because the 
findings reported in the most recent examination report were 
not true.  Specifically, he argued with the examiner's 
finding that he did not have a limp.  

A March 2001 VA examination report shows that the examiner 
reviewed the veteran's medical records from the VA Medical 
Center in San Francisco and the claims file.  He reported the 
veteran's medical history as it pertained to his knee.  The 
examiner stated that the veteran was vague in his 
presentation and was not able to give accurate dates of his 
surgeries and other events.  The veteran reported he had pain 
in the front of his right knee all the time and described 
swelling after walking four to five blocks.  He denied any 
history of laxity and locking.  The examiner noted that the 
veteran had brought a knee support that he was wearing and 
another brace that limited his flexion, which he was wearing 
over the knee support.  He stated the veteran also brought a 
simple cane with him.  He noted that the two braces were in 
good condition and that the knee support looked brand new.  

The examiner stated that the veteran walked with a slight 
limp on the right side and was able to walk without the cane.  
He stated that except for the fact that the right knee tibial 
tubercle was somewhat prominent, the right knee did not 
appear to be bigger than the opposite side.  The examiner 
stated there was no effusion and no ligamentous laxity on 
medial or lateral stress.  Anterior and posterior drawer sign 
were negative.  He stated that the veteran complained of pain 
on any attempt on palpation or touch to patella or patellar 
tendon, which he stated was "inconsistent and not totally 
reproducible."  The examiner stated that range of motion of 
the knee was noted to be at least 0 degrees to 120 degrees 
during a maneuver to flex the hip.  He reported that the 
veteran had normal muscle bulk of the thigh muscles on both 
side and that tested muscle strength was normal.  The 
examiner stated that the thigh circumference seven inches 
above the lower end of the medial femoral condyle was 20.25 
inches on the right and 20 inches on the left.  He added that 
"No marks that are expected from the use of the knee braces 
are noted."  He concluded the following:

It appears that veteran has had Osgood-
Schlatter syndrome of the right knee from 
early age.  Chronology of injuries and 
treatments is listed above.  The last 
surgery was on October 8, 1996[,] when 
the veteran had a partial excision of the 
tibial tubercle.  His recent visits to 
Ortho Clinic and other clinics have been 
for other medical problems and not the 
right knee.  A visit to Ortho Clinic on 
11/15/2000 described pain relating to 
right ankle and left "ACL-related".  
Veteran was able to walk without 
difficulty or a limp.  There is no 
medical note subsequent to that [which] 
indicates any change in the right knee 
condition since then.  A medical note due 
to a visit to E&A (Emergency room) dated 
02/08/2001 indicates injury to left ankle 
due to a low speed motor cycle accident 
that the veteran was riding.  It is 
obvious that veteran was able to ride [a] 
motor cycle.  It may be noted that 
radiology finding and past medical 
history do not suggest problem inside the 
right knee.  The problem has always been 
related to the patellar tendon and tibial 
tubercle.  The done tests and physical 
findings do not indicate chronic 
inflammation of the patellar tendon, 
although scarring is obvious and is 
expected in this case.  There is no 
atrophy of quadriceps muscles on the 
right side that may be  expected from a 
lack of use due to significant pain.

The preponderance of objective findings 
in this case indicates that the veteran 
currently has a near normal [range of 
motion] in the right knee with good 
function. 

A November 2001 VA treatment report shows the veteran 
complained of right knee pain.  The examiner stated there was 
no effusion of the right knee, and that it was not warm to 
touch.  He stated the right knee was exquisitely tender to 
palpation over the anterior tibial plateau but no tenderness 
to the medial/lateral joint.  The examiner reported that the 
veteran was able to fully flex and extend the knee.  He 
stated there was no laxity to varus/valgus and negative 
Lachman's.  The assessment was unexplained anterior knee pain 
likely reflex sympathetic dystrophy.

A.  Service connection

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for the postoperative rupture of 
the right patellar tendon.  The reasons follow.

At the time the veteran was seen in October 1993, he stated 
he had bumped his right knee on the toilet and also stated 
that he had bumped his knee while getting out of the bathtub.  
The Board does not doubt that this incident occurred; 
however, the Board does not find that the veteran has brought 
forth competent evidence that he bumped his knee on the 
toilet as a result of his service-connected postoperative 
right knee Osgood-Shlatter's disease.  The reports of how the 
incident occurred do not indicate that the veteran's right 
leg gave out on him.  Rather, they indicate that the veteran 
bumped his knee while getting out of the shower or tub, and 
it has not been reasonably demonstrated that the accident 
would not have happened but for the existence of the service-
connected knee condition.

The Board is aware that the veteran testified that it was 
because of his service-connected disability that he injured 
his right knee.  The veteran does not need to be a doctor to 
assert that his service-connected disability caused him to 
fall when getting out of the shower or tub.  However, the 
Board notes that when the veteran was first treated for the 
knee injury, he was not noted to have offered when he 
initially described the circumstances of this injury.  The 
veteran did not begin asserting that it was because of his 
service-connected knee that he had injured his knee until his 
hearing in November 1994.  This causes the Board to give more 
probative value to statements made in connection with 
treatment than statements made after the veteran has filed a 
claim for compensation in relation to the injury.  Clinical 
observations made suggesting a discrepancy between actual 
findings concerning the knee and the veteran's relations of 
his complaints as to the severity of his condition also cast 
down on the veteran's credibility as a witness.  Thus, the 
Board finds that the evidence is not in equipoise and that 
the preponderance of the evidence is against the finding that 
the service-connected postoperative right knee Osgood-
Shlatter's disease caused or contributed to the October 1993 
injury, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 5

B.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2001).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran was granted a 20 percent 
evaluation for the service-connected postoperative right knee 
Osgood-Shlatter's disease, effective the date of his claim 
for an increased evaluation.  He was also granted temporary 
total evaluations under 38 C.F.R. § 4.30 following surgeries 
to his right knee in October 1996 and September 1997.  His 
disability has been evaluated as follows:

From March 10, 1993		  20 percent
From October 2, 1996		100 percent
From April 1, 1997			  20 percent
From September 3, 1997		100 percent
From May 1, 1998			  20 percent

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent for 
postoperative right knee Osgood-Shlatter's disease.  The 
reasons follow.

Initially, the Board is aware that the RO has evaluated the 
veteran's service-connected disability under Diagnostic Code 
5260-5257.  Diagnostic Code 5257, contemplates lateral 
instability and subluxation of the knee joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  However, there is no evidence 
that the veteran has any lateral instability or subluxation.  
In fact, examiners have made specific findings of no lateral 
instability, and the veteran has denied any such symptoms, to 
include subluxation.  The Board finds that the veteran's 
service-connected disability would be more appropriately 
evaluated under Diagnostic Code 5010, as the veteran has been 
diagnosed with degenerative arthritis and has limitation of 
motion of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

In September 1992, the examiner reported that the veteran's 
range of motion was from 0 degrees to 90 degrees.  In March 
1995, range of motion was from 5 degrees to 80 degrees.  In 
October 1996, active range of motion of the right knee was 
from negative 15 degrees to 90 degrees and passive range of 
motion was from 0 degrees to 100 degrees.  In March 1999, the 
examiner found that the veteran's true range of motion was 
approximately 0 degrees to 125 degrees.  In March 2001, the 
examiner stated that the veteran's range of motion of the 
right knee was from 0 degrees to 120 degrees.  The Board 
finds that the above-described findings are indicative of no 
more than a 20 percent evaluation for limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board notes that the veteran's range of motion has varied 
throughout the appeal period.  This is so because he 
underwent arthroscopies in July 1992 and again in December 
1992.  Regardless, his range of motion has been, at worst, 
15 degrees to 80 degrees.  The veteran's limitation of 
flexion throughout the appeal period does not warrant a 
compensable evaluation under Diagnostic Code 5260, but his 
limitation of extension has warranted a maximum of 
20 percent.  Thus, the evaluation would be no more than 
20 percent under Diagnostic Codes 5260 and 5261.  See id.  

Additionally, the Board finds that an evaluation in excess of 
20 percent for the right knee is not warranted based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. 4.40, 4.45).  The 
veteran clearly has pain with use of his knee, which has been 
substantiated by medical professionals.  There seems to a 
question as to whether the veteran has wasting in the right 
lower extremity.  Specifically, in May 1993, Dr. Chan noted 
that there was some wasting in the right quadriceps muscle.  
In October 1996, the examiner found that the veteran had 
significant quadriceps atrophy present.  However, in March 
1999, the examiner stated that examination revealed no 
atrophy of the thighs or of the calves.  In March 2001, the 
examiner stated the veteran had normal muscle bulk of the 
thigh muscles on both sides and reported the measurements of 
each thigh, which was off by a quarter of an inch.  Thus, the 
Board agrees that the veteran has some loss of strength in 
the right lower extremity; however, it is not severe enough 
to warrant the grant of an evaluation in excess of 
20 percent.  In order to warrant an evaluation in excess of 
20 percent for limitation of motion, there must be the actual 
or functional equivalent of limitation of flexion to 15 
degrees or the actual or functional equivalent of limitation 
of extension to 20 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Again, the veteran's limitation 
of flexion has been no less than 80 degrees and limitation of 
extension has been no less than 15 degrees.  The Board finds 
that the evidence does not establish that the veteran's 
postoperative right knee Osgood-Shlatter's disease is any 
more than 20 percent disabling.  

The Board notes that it must address the scars on the 
veteran's right knee, as they have been addressed by 
examiners when examining his knee.  A 10 percent disability 
evaluation may be assigned for superficial scars which are 
poorly nourished and have repeated ulcerations, which are 
tender and painful on objective demonstration, or which limit 
the function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).  The Board does not 
find that separate 10 percent evaluations are warranted for 
the scars on the right knee.  Whenever an examiner has 
addressed the scars, he has stated that it is well healed and 
not tender.  Even the veteran has not asserted that his scars 
are tender and painful.  Thus, the evidence of record does 
not establish that separate 10 percent evaluations would be 
in order for the veteran's scars on his right knee.

The veteran is competent to report his symptoms; however, to 
the extent that he asserts he warrants more than a 20 percent 
evaluation, the medical findings do not support an increased 
evaluation.  The Board notes that several examiners have 
reported findings in the examination reports that imply that 
the veteran has not been entirely accurate in describing the 
severity of his symptoms.  The examiners made specific 
findings pertaining to examination of the veteran's knee, 
which the Board finds establishes that the veteran's right 
knee is no more than 20 percent disabling.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony even if sworn, in support 
of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 20 percent is not warranted for the 
service-connected postoperative right knee Osgood-Shlatter's 
disease.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. 49.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

C.  38 C.F.R. § 4.30

Under 38 C.F.R. § 4.30 (2001), a temporary total disability 
evaluation (100 percent) will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted.  Specifically, a temporary 
total evaluation will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  Id.

An extension of one or more months up to six months beyond 
the initial six-month period may be made under paragraph 
(a)(2) or (a)(3) of this section.

1.  Postoperative rupture of the right patellar tendon

The Board notes that because it has denied service connection 
for postoperative rupture of the right patellar tendon, a 
temporary total evaluation under 38 C.F.R. § 4.30 is not 
available to the veteran, as the convalescence must be the 
result of surgery pertaining to the service-connected 
disability.  The law in this case is dispositive; therefore, 
the veteran's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

2.  Postoperative right knee Osgood-Shlatter's disease

The veteran was granted convalescence for a total of almost 8 
months.  Thus, the only way he can be granted an extension is 
if he meets the criteria under 38 C.F.R. § 4.30(a)(2) or 
(a)(3).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an extension of the temporary total evaluation for 
the right knee stemming from the September 1997 surgery.  
While the veteran submitted a statement from a VA physician, 
wherein he stated that the veteran needed to have bedrest 
from May 1998 to May 1999 in order for the veteran's right 
knee to completely heal, the Board finds that such statement 
does not meet the criteria under either (a)(2) or (a)(3).  
While Dr. RK's statement could imply house confinement or the 
prohibition of any weight bearing, when examined in March 
1998 and March 2001, there was no evidence of any atrophy of 
the veteran's right thigh.  The lack of any showing of disuse 
atrophy, as well as the other detailed findings as reported 
in March 1998, do not support the disability pictures 
contemplated for a grant of extended convalescence, and the 
probative value of such findings and observations are found 
to outweigh the unsupported statements offered by the VA 
physician recommended an additional one year of 
convalescence.  Thus, the Board cannot find that an extension 
of temporary total evaluation benefits based upon 
convalescence is warranted in this case.  Additionally, there 
is no evidence that veteran's right knee was immobilized by a 
cast, and the Board will not hold that the reported use of 
crutches and a knee brace is analogous to immobilization by a 
cast.  The regulation is clear, and the Board finds that 
there is no basis to grant a temporary total evaluation for 
the veteran's postoperative right knee Osgood-Shlatter's 
disease.  Accordingly, an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 cannot be granted.

The Board finds that based upon the above reasons, the 
preponderance of the evidence is against the veteran's claim 
for an extension of temporary total evaluation under 
38 C.F.R. § 4.30 based upon treatment for postoperative right 
knee Osgood-Shlatter's disease, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for postoperative rupture of the right 
patellar tendon is denied.

Entitlement to convalescent benefits under 38 C.F.R. § 4.30 
for postoperative rupture of the right patellar tendon is 
denied.

An evaluation in excess of 20 percent for postoperative right 
knee Osgood-Shlatter's disease is denied.

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 beyond April 30, 1998, for 
postoperative right knee Osgood-Shlatter's disease is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

